TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00262-CR


Enrique Alvarez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-012, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion to supplement the record is granted in part and overruled in part,
as follows.
Appellant's request for the reporter's record of the court proceedings held November
26, 2001, is granted.  Mr. Gene Lee, Court Reporter for the 274th District Court, shall prepare and
file a supplemental reporter's record containing a transcription of his notes from this proceeding. 
If Mr. Lee was not responsible for reporting that proceeding, he shall determine who was and make
that reporter aware of this Court's order.  The supplemental reporter's record shall be tendered for
filing no later than February 28, 2003. 
Appellant's request that the clerk's record be supplemented with copies of appellant's
motion to recuse (filed on or about November 26, 2001) and appellant's motion in limine (filed on
or about February 4, 2002) is granted.  The Caldwell County District Clerk shall prepare a
supplemental clerk's record containing copies of both documents. (1)  The supplemental clerk's record
shall be tendered for filing no later than February 28, 2003.
Appellant's request that State's exhibit 2, a videotape, be made a part of the record
is overruled.  The reporter's record indicates that the exhibit was filed.  This Court will request the
original exhibit if and when the Court deems it necessary to properly consider the appeal.  See Tex.
R. App. P. 34.6(g)(2).
Appellant's second motion for extension of time to file brief is granted.  The time for
filing is extended to March 20, 2003.
It is ordered January 31, 2003.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish
1.        Both motions were heard and overruled on February 4, 2002.  The substance of both motions
was read into the record at that hearing, which is in the appellate record.